Exhibit 10.2

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into and
effective on January 7, 2014 (the “Effective Date”), and as of the Effective
Date amends the Employment Agreement dated September 6, 2011 by and between
ZIOPHARM ONCOLOGY, INC. (hereinafter the “Company”), and Caesar J. Belbel
(hereinafter “Executive”), (the “Employment Agreement”).

RECITALS

WHEREAS, the Company and Executive wish to amend the Employment Agreement as of
the Effective Date to reflect that: (i) upon any termination of Executive’s
employment, any then accrued and unused vacation will be timely paid to
Executive, and (ii) during Executive’s employment the Executive’s accrued and
unused vacation may be carried forward to future calendar years, subject to the
limitations and pursuant to the terms of the Company’s generally applicable
vacation policy.

NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, agree that the Employment Agreement is amended as of
the Effective Date as follows:

ARTICLE 1

AMENDMENTS

1.1 Vacation Benefit Changes. Section 4(f) of the Employment Agreement is hereby
amended and restated in its entirety as follows:

“Vacation and Other Benefits. Employee shall be entitled to a vacation of four
(4) weeks per annum (or pro rata portion thereof for any partial year), in
addition to holidays observed by the Company as they fall on scheduled days of
work. Employee shall be entitled to carry forward accrued and unused vacation to
the next year of employment, subject to the limitations and pursuant to the
terms of the Company’s generally applicable vacation policy. Notwithstanding
anything to the contrary set forth in Section 9 of this Agreement or elsewhere
in this Agreement, upon any termination of Employee’s employment, the Company
will provide timely payment to Employee in respect of any then accrued but
unused vacation. Employee shall also be entitled to the rights and benefits for
which he shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans and
other so-called “fringe” benefits) as the Company shall make available to other
employees generally from time to time.”

 

1.



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL PROVISIONS

2.1 Impact of Amendment. Except as expressly amended by this Amendment, the
terms of the Employment Agreement remain in full force and effect.

2.2 Governing Law. This Agreement shall be construed, interpreted, and applied
in accordance with the laws of the Commonwealth of Massachusetts, applying to
contracts fully executed and performed in the Commonwealth of Massachusetts.

2.3 Validity. The invalidity or unenforceability of any provision of this
Amendment or the Employment Agreement shall not affect the validity or
enforceability of any other provision of this Amendment or the Employment
Agreement, which shall remain in full force and effect.

2.4 Controlling Document. In case of conflict between any of the terms and
condition of this Amendment and the Employment Agreement herein referred to, the
terms and conditions of this Amendment shall control.

2.5 Executive Acknowledgment. Executive acknowledges (a) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Amendment, and has been advised to do so by the Company,
and (b) that he has read and understands the Amendment, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

2.6 Counterparts. This Amendment may be executed in one or more counterparts,
all of which taken together shall constitute one and the same document.

[Remainder of this page intentionally left blank.]

 

2.



--------------------------------------------------------------------------------

Executed by the parties hereto on the date(s) set forth below:

 

COMPANY: ZIOPHARM ONCOLOGY, INC. BY:  

/s/ Jonathan Lewis

  JONATHAN LEWIS, M.D., PH.D   CHIEF EXECUTIVE OFFICER Dated:   January 7, 2014
EXECUTIVE:

/s/ Caesar J. Belbel

CAESAR J. BELBEL Dated:   January 7, 2014

 

3.